                Case 1:18-cr-10205-DJC Document 180 Filed 04/25/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   ) Criminal Number 1:18-cr-10205-DJC
                                     )
SHUREN QIN                           )
      Defendant                      )
____________________________________)

                              DEFENDANT SHUREN QIN’S ASSENTED-TO MOTION
                                        TO CONTINUE HEARING

             With the assent of the government, Defendant Shuren Qin (“Mr. Qin”) requests that the

hearing on Mr. Qin’s pending motions (docket nos. 157, 159, 161) be briefly continued from the

afternoon of Monday, April 29, 2019 to the afternoon of Friday, May 3, 2019 or any date

thereafter convenient to the Court.

             As grounds for this motion, Mr. Qin states that due to changes in defense counsel’s travel

and medical schedules, a brief continuance of the hearing is necessary to allow counsel time to

prepare. Counsel for the parties have conferred and are available to appear before the Court on

Friday, May 3, 2019, in the afternoon.

             For the foregoing reasons, Mr. Qin respectfully requests that the hearing on the Mr. Qin’s

pending motions be continued to the afternoon of Friday, May 3, 2019 or any date thereafter

convenient to the Court.

                                     LOCAL RULE 7.1(a)(2) CERTIFICATION

             Undersigned counsel certifies that the parties have conferred and the government assents

to this Motion.




\\BOS - 754019/000001 - 1110608 v1
                Case 1:18-cr-10205-DJC Document 180 Filed 04/25/19 Page 2 of 2



                                                  Respectfully submitted,
                                                  SHUREN QIN,
                                                  By his attorneys,

                                                  /s/ William H. Kettlewell
                                                  William H. Kettlewell (BBO #270320)
                                                  Sara E. Silva (BBO #645293)
                                                  Elizabeth C. Pignatelli (BBO #677923)
                                                  HOGAN LOVELLS US LLP
                                                  100 High Street, 20th Floor
                                                  Boston, MA 02110
                                                  (617) 371-1000
                                                  bill.kettlewell@hoganlovells.com
                                                  sara.silva@hoganlovells.com
                                                  elizabeth.pignatelli@hoganlovells.com

                                                  Michael R. Schneider (BBO #446475)
                                                  GOOD SCHNEIDER CORMIER & FRIED
                                                  83 Atlantic Avenue
                                                  Boston, MA 02110
                                                  (617) 523-5933
                                                  ms@gscfboston.com

Dated: April 25, 2019




                                              2
\\BOS - 754019/000001 - 1110608 v1
